Judgment, Supreme Court, New York County (Lewis Bart Stone, J), rendered July 18, 2003, convicting defendant, after a jury trial, of assault in the second degree, and sentencing her to a term of 30 days, unanimously affirmed.
The court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). The record supports *246the court’s finding that the nondiscriminatory reasons provided by the prosecutor for the challenges in question were not pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]). Defendant’s remaining arguments on this issue are unpreserved and we decline to review them in the interest of justice.
The prosecutor’s cross-examination of defendant and accompanying summation comments delved into relevant material given defendant’s portrayal of herself as small and weak. Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.